Firearms History

:19-cr-00638-JP Document 8-11 Filed 10/30/19 Page 1 Pag

elofl

 

This is a history of firearms registered to this individual and may not
reflect current ownership or all weapons owned. For more detailed
infonnation, contact NJSP Firearms Unit at (609)882-2000 ext. 2060

Message: End of search

   
 

3

PENGAD-Bayonne, N.

 

Name: ARENA, FRED C SBI#: CSSN : bo 4
Street: FIU#: 560887 DOB:

Het: 6ft00inWgt: 190Hair: BLK Eyes: BRO
Type Serial# Make Model Caliber Transaction
H 26CO20466 SIG SAUER P290 9
H XS949027 SPRINGFIELD XD 9 04/17
H SJT35 KEL TEC PF 9
H RNR880 GLOCK 27 40

Q Caution

; GOVERNMENT
EXHIBIT

Me

 
 

  
  

 

 

http://rrmnp2.state.nj.us:3082/gca00p00/enwe/enwml25?ahxihozij-

2/8/2019
